In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00113-CR



          CASEY AUSTIN JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 12-0154X




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Our review of the clerk’s record and volumes one, five, six, seven, and nine of the reporter’s

record, including defense exhibit one and State’s exhibits two and six, in this case indicates that

these records contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”

TEX. R. APP. P. 9.10 (a)(1)-(3). The aforementioned records include the name of a person who

was a minor at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes one, five, six, seven, and nine of the reporter’s record, including

defense exhibit one and State’s exhibits two and six, contain sensitive data, we order the clerk of

this Court, or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s

record and volumes one, five, six, seven, and nine, including defense exhibit one and State’s

exhibits two and six, of the electronically filed reporter’s record in this case.

       IT IS SO ORDERED.

                                                               BY THE COURT

Date: May 18, 2016




                                                   2